Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered September 8, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of imprisonment of from 6 to 18 years and one year, respectively, unanimously modified, on the law, the conviction for manslaughter in the first degree vacated and the matter remanded for a new trial. As so modified, the judgment is affirmed.
In unduly limiting counsel’s argument during summation, regarding the defense’s ricochet theory, the trial court failed to afford counsel the widest latitude in advocating his cause (see, People v Ashwal, 39 NY2d 105,109), and erroneously concluded that he was making himself a ballistics expert. The record reflects that counsel’s ricochet theory was reasonably based upon evidence adduced at trial, including the testimony of the People’s ballistics expert and of the medical examiner and the crime scene photographs. Given the possible prejudicial effect on the defense, a new trial on the manslaughter count is warranted. We have considered defendant’s other points and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.